Citation Nr: 1623716	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar disc disease status post laminectomy (back disability).  

2. Entitlement to an initial rating in excess of 40 percent for right sciatica with foot drop (right leg disability).

3. Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy (left leg disability).

4. Entitlement to total disability based on individual unemployability (TDIU) prior to January 22, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from November 1986 to January 1990 and March 1992 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran requested and then withdrew his request for a Board hearing, so none was held.  

The Board has jurisdiction over the left leg and TDIU claims because associated neurologic abnormalities are part of the rating code for the back and the TDIU claim was part and parcel of the Veteran's January 21, 2010 claim for increased back rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).


FINDINGS OF FACT

1. The Veteran's thoracolumbar spine disability is manifested by forward flexion limited to 45 degrees, without evidence of ankylosis.

2. The evidence shows right sciatica symptoms analogous to severe paralysis for the entire period on appeal, but not muscle atrophy, lack of movement below the knee, weakened knee flexion, or complete paralysis.

3. From January 21, 2010 to January 22, 2013, the evidence shows mild left lower extremity radiculopathy symptoms; thereafter, the evidence shows moderate symptoms.

4. The Veteran's claim for an increased rating for his back disability began on January 21, 2010, he stopped working on July 26, 2011, and at that time, his service-connected disabilities rendered him unable to work.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for the back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2015).

2. The criteria for a 60 percent rating for sciatica of the right lower extremity with foot drop have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, Diagnostic Code 5243-8520 (2015).

3. From January 21, 2010 to January 22, 2013, the criteria for a 10 percent rating, but not higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, Diagnostic Code 5243-8520 (2015).

4. From January 22, 2013, the criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.71a, 4.124a, Diagnostic Code 5243-8520 (2015).

5. The criteria for TDIU have been met since July 26, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
In January 2010, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the Veterans Claims Assistance Act of 2000 (VCAA).  The letter explained how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including Social Security records.  VA provided examinations for the Veteran's disability claims in February 2010, December 2012, and March 2013.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided thorough detail on diagnoses, symptoms, and impairment appropriate for ratings determinations.  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

The Veteran contends that his back and associated sciatica disabilities are worse than the rating assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 
12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Disabilities of the low back are rated under section 4.71a for the musculoskeletal system.  The Veteran's back disability is currently rated 20 percent disabling under Diagnostic Code (DC) 5243.  

Under the General Rating Formula for the Spine, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  Note (1) of that section provides that associated neurological abnormalities are to be rated separately.  38 C.F.R. § 4.71a.  

Alternatively, a back disorder can be rated as intervertebral disc syndrome with incapacitating episodes.  Under that option, a 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  There is no corresponding note allowing for the separate evaluation of any associated neurologic abnormalities.  

Based on the evidence, the Board finds that the criteria for a rating in excess of 
20 percent for the Veteran's back disability have not been met.  See 38 C.F.R. § 4.71a, DC 5243.  

The record shows forward flexion of the back consistently measured above 
30 degrees and no evidence of ankylosis.  The February 2010 examiner recorded thoracolumbar forward flexion from zero to 45 degrees with objective evidence of pain and no additional limitation after repetitive movement.  The examiner found the Veteran had normal posture but an antalgic gait.  He noted no evidence of ankylosis.  The examiner wrote that the Veteran's back disability would have a moderate effect on chores, shopping, recreation, traveling, bathing, dressing, and toileting; a severe effect on exercise; and would prevent sports.  He recorded no incontinence or other bladder or bowel impairment.  VA treatment records show that the Veteran had a spinal stimulator implanted in 2011.  On a February 2012 form, a VA provider found that the back and right foot disabilities caused severe limitation of functional capacity.   The Veteran's wife wrote that after the procedure, they were told the Veteran should not lift any heavy objects.  
See February 2012 statement.  Evaluations for the Social Security Administration (SSA) show that the Veteran could not lift more than 20 pounds, bend, twist, sit or stand for long periods, or walk very far.  SSA evaluators also noted occasional postural limitation with climbing, balancing, stooping, kneeling and crouching.  

The December 2012 VA examiner noted the complaints of flare-ups in pain two times per month lasting one to two days, no neurologic abnormalities, aside from radiculopathy.  He used a cane to ambulate.  The examiner recorded flexion to 
45 degrees with pain the whole range of motion.  The Veteran could not complete repetitive use testing because it was too painful.  During the March 2013 examination, the Veteran reported continuous pain and flare-ups in pain when he walked longer than 25 to 100 feet, stood or sat for prolonged periods, squatted, kneeled, bent repetitively, reached, or did other activities over his head.  He estimated that he had generally normal function, about 90 to 100 percent, during flare-ups.  The examiner recorded forward flexion to 45 degrees with pain beginning at zero.  The Veteran denied having any change in bowel or bladder function.  The examiner found that the Veteran had additional functional loss in the form of less movement than normal, weakened movement, excess fatigability, incoordination, pain, swelling, instability, abnormal gait, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  However, the examiner found no additional loss with repetitive use.     

All of the evaluations of record show forward flexion of the back to 45 degrees.  The Board has considered how the symptoms of weakened movement, excess fatigability, incoordination, pain, and swelling affected function of the back in compliance with Deluca, 8 Vet. App. at 202.  The Board has also considered the reports of inability to lift heavy objects, stand or sit for prolonged periods, and other functional limitations.  While the Veteran experienced pain throughout his range of flexion, he was still able to complete the motion to 45 degrees; thus, there was no measurable additional limitation.  Mitchell, 25 Vet. App. at 43.  Range of motion is the method by which the rating code assigns disability percentages.  See  38 C.F.R. § 4.71a, DC 5243.  Additionally, the Veteran reported flare-ups but also reported that his functioning during a flare-up was largely the same as normal times.  See March 2013 examination.  Thus, the Board finds that flare-ups did not cause additional functional loss.  Mitchell, 25 Vet. App. at 43.  

Finally, the Board considered the December 2012 examiner's finding that the Veteran could not complete repetitive testing because of pain.  Such a symptom could rise to the level of additional functional limitation.  However, the February 2010 and March 2013 examiners found no evidence of additional limitation after repetition.  Furthermore, when rating disabilities, the Board reviews the entire record of examinations and attempts to assign ratings to produce the greatest degree of stability in evaluations.  See 38 C.F.R. § 3.344.  The 2012 finding appears to be a less accurate representation of the Veteran's overall disability picture as his functional ability was better before and after this examination.  A 40 percent rating for his back disability is not appropriate because the Veteran had actual motion beyond 30 degrees of flexion.  See 38 C.F.R. § 4.71a, DC 5243.  There is also no evidence of ankylosis to warrant a rating in excess of 20 percent.  Id.  

The December 2012 VA examiner recorded intervertebral disc syndrome (IVDS) with incapacitating episodes two weeks but less than four weeks, which qualifies for a 20 percent rating, not an increased rating.  38 C.F.R. § 4.71a.  The March 2013 examiner found IVDS with at least six weeks of incapacitating episodes.  Although this finding meets the criteria for a 60 percent rating under IVDS, the Veteran is separately rated for the sciatica affecting both lower extremities, which the Board has determined are 60 and 20 percent disabling.  Under 38 C.F.R. § 4.25, the Veteran receives a higher rating through the assignment of a 20 percent evaluation for limitation of back motion and the separate 60 and 20 percent evaluations for each leg, than he would with a single 60 percent evaluation for IVDS.  As explained before, the back disorder can be rated either based on limitation of motion with separate ratings for neurologic abnormalities or under IVDS, with no provision for the assignment of separate ratings.  The rating code does not provide for a rating for IVDS and associated neurologic ratings.  38 C.F.R. § 4.71a.  Therefore, the Veteran could not receive a higher rating using the general formula for IVDS than assigned herein.  See id.

As indicated previously, Note (1) to the General Rating Formula for the Spine directs any associated objective neurologic abnormalities to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  Here, the evidence shows sciatica or radiculopathy in the legs.  

The Veteran has been assigned a 40 percent rating for his right leg and a separate 
20 percent rating for his left leg symptoms that begins on January 22, 2013.  Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  Paralysis of the sciatic nerve, such as that caused by sciatica, is rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve, and a 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  An 80 percent rating is available for complete paralysis evidence by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.  Id. 

The Board has reviewed the file and finds that the criteria for a 60 percent rating for the right leg have been met, the criteria for 10 percent rating for the left leg prior to January 22, 2013 have been met, but the criteria for a rating in excess of 20 percent for the left leg have not been met.  See 38 C.F.R. § 4.124a, DC 8520.

The evidence shows significant radiculopathy symptoms in the right leg with foot drop, moderate left leg radiculopathy symptoms beginning March 2013, and mild left leg radiculopathy symptoms prior to that date.  For the left leg radiculopathy, the RO assigned an effective date for the 20 percent award of January 22, 2013 to correspond with the date the Veteran filed a TDIU form suggesting worsening symptoms.  The Board will not disturb this effective date.  The February 2010 VA examiner found the left leg had normal muscle strength, sensory pain, reduced position sense, and normal reflexes, expect hypoactive ankle jerk.  An October 2012 private provider noted complaints of left leg burning, aching, and sharp shooting pain.  The December 2012 examiner recorded normal muscle strength, reflexes, and sensory examination.  The examiner noted a positive straight leg raise test but no pain, numbness, or paresthesias/dysesthesias and concluded that the left leg was not affected by radiculopathy.  

The positive 2012 straight leg raise test and 2010 examiner's finding of sensory pain and reduced position sense are objective evidence supporting the Veteran's reports of pain in the left leg.  Based on the pain symptoms, the Board finds that the Veteran had mild radiculopathy in his left leg and a 10 percent rating is warranted prior to January 22, 2013.  A mild classification is appropriate because the symptoms were wholly sensory at that time.  See 38 C.F.R. § 4.124a, DC 8520 (involvement that is wholly sensory should be for the mild, or at most, moderate degree).  The examiners found normal muscle strength and reflexes in the left leg.  The February 2010 finding of hypoactive ankle jerk is not consistent with the other evidence of record and less probative of the Veteran's disability picture.

For the left leg after January 22, 2013, the March 2013 examiner recorded an overall moderate condition with abnormal hip strength, ankle dorsiflexion, and great toe extension; normal strength at the knee and with ankle plantar flexion; hypoactive knee reflexes; and absent ankle reflexes.  The examiner noted a normal sensory exam but severe pain, mild paresthesias/dysesthesias, and mild numbness.  The examiner's findings support the RO's assignment of a 20 percent rating for moderate symptoms.  The evidence does not support a moderately severe or severe classification because the Veteran maintained the majority of function in his left leg and showed no signs of muscle atrophy, to include upon VA examination.  As such, ratings in excess of 20 percent for the left leg are not appropriate. 

For the right leg sciatica, the February 2010 examiner found full muscle strength at the hip and knee, abnormal strength at the ankle and great toe extension, normal reflexes at the hip and knee, absent ankle jerk reflexes, normal sensory examination, and no muscle atrophy.  An October 2012 private provider noted complaints of burning, aching, numbness, tingling, sharp shooting pain, and weakness and decreased strength in the right leg.  The December 2012 examiner recorded abnormal strength in the hip, knee, and ankle plantar flexion and absent strength on ankle dorsiflexion and great toe extension.  The Veteran had normal reflexes at the knee and upper leg sensation but absent ankle reflexes and lower leg sensation.  The examiner noted an overall severe condition with moderate to severe pain, moderate paresthesias/dysesthesias, and severe numbness.  Treatment records show right foot drop throughout the period on appeal.  The March 2013 examiner also classified the right leg condition as severe finding abnormal hip strength, absent movement on ankle dorsiflexion and great toe extension, hypoactive knee reflexes, absent ankle reflexes, decreased sensation in the lower leg, and severe pain and numbness.  The examiner found no evidence of muscle atrophy but noted the weak foot, drop foot, use of a brace, and use of a cane.

Diagnostic Code 8520 suggests muscle atrophy as a symptom indicative of severe incomplete paralysis of the sciatic nerve.  The evidence does not show that the Veteran had any muscle atrophy in his right leg.  See VA examinations.  Nevertheless, the Veteran's right leg had foot drop, which is discussed in the criteria for an 80 percent rating for complete paralysis.  Given the foot drop and the VA examiners' classifications of severe paralysis, the Board finds that a 60 percent rating is appropriate for right leg sciatica.  See 38 C.F.R. § 4.124a, DC 8520.  The maximum, 80 percent rating is not warranted because the Veteran does not have complete paralysis of his right leg. Indeed, there is no evidence that the Veteran has complete paralysis, as he maintains some muscle movement and reflexes, foot drop suggests severe symptoms.  

The evidence shows scars associated with back procedures.  See VA examinations.  Such scars could be separately rated if they were painful, unstable, or covered 
39 square centimeters or more.  See 38 C.F.R. § 4.118, DC 7802, 7804.  However, here, the December 2012 and March 2013 examiners found the scars less than 
39 centimeters in area and no evidence of painful or unstable scars.  Therefore, a separate rating is not appropriate for back scars.  See 38 C.F.R. § 4.118.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his back or lower extremities based on the evidence of record.  See 38 C.F.R. § 4.71a.  The evidence shows generally the same symptoms throughout the period on appeal; aside from the left leg rating, staged ratings are not appropriate.  See Fenderson, 12 Vet. App. 126-27. 

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  
See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's back disability, sciatica, and scars are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address functional impacts of musculoskeletal disabilities and degree of severity of paralysis.  The Board has also considered the reports of inability to lift heavy objects, stand or sit for prolonged periods, and other functional limitations, which are reflected in the increased ratings assigned.  The Veteran's reported symptoms have been considered and contemplated by the criteria for rating the spine and the criteria for rating neurological disabilities.  As such, the Board finds that referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

III. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.

The Court has held that a claim for increased rating for a service-connected disability includes the matter of TDIU, if the evidence suggests unemployability based on that service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran's appeal for an increased rating for his back disability began on January 21, 2010 when he filed his initial claim.  See 38 C.F.R. § 3.400.  Beginning on January 21, 2010, the Veteran's service-connected back and sciatica combined for an 80 percent rating, which satisfied the schedular requirements for TDIU.  See 38 C.F.R. §§ 4.16, 4.25.  He worked as a mail handler for the United States Postal Service and stopped working on July 25, 2011.  See TDIU claim form.  

The evidence showed that he was not able to secure or follow a substantially gainful occupation as a result of his service-connected back and associated disabilities beginning on July 26, 2011.  In December 2011, Dr. ECM provided an opinion that the Veteran was unable to perform the duties of his job.  SSA records show similar symptoms and levels of functional difficulty in 2012.  The Veteran's wife provided a February 2012 statement about his functional impairment in his job after his back surgery.  In February 2012, a VA provider also found that the Veteran was totally disabled beginning on July 26, 2011.  In light of this evidence, the Board finds that TDIU compensation is warranted beginning on July 26, 2011.  



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 20 percent for lumbar disc disease status post laminectomy is denied.

Entitlement to a rating of 60 percent, but not higher, for right sciatica with foot drop is granted.

Entitlement to a 10 percent rating from January 1, 2010 to January 22, 2013, but not higher ratings, for radiculopathy of the left lower extremity is granted.

From July 26, 2011, compensation for TDIU is granted.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


